         Case:19-03753-ESL13  Doc#:17 13Filed:08/07/19
                     STANDING CHAPTER                   Entered:08/07/19
                                         TRUSTEE ALEJANDRO               15:04:14
                                                              OLIVERAS RIVERA                                        Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 3
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  33,958
ADY AGOSTO VELAZQUEZ                                                     Case No.    19-03753-ESL
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          8/7/2019 8:06:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   0.00
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[X] Appearing:       Roberto Figueroa, Esq.
                                                                            First Bank by Ms. Norma Melchor



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       08/03/2019             Base:        $23,400.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            9/4/2019 9:30:00AM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $132.00       = $3,868.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-03753-ESL13  Doc#:17 13Filed:08/07/19
                     STANDING CHAPTER                   Entered:08/07/19
                                         TRUSTEE ALEJANDRO               15:04:14
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 3
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              33,958
ADY AGOSTO VELAZQUEZ                                               Case No.    19-03753-ESL
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             33,958    (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
          Case:19-03753-ESL13  Doc#:17 13Filed:08/07/19
                      STANDING CHAPTER                   Entered:08/07/19
                                          TRUSTEE ALEJANDRO               15:04:14
                                                               OLIVERAS RIVERA                              Desc: Main
                                       Document
                                    REPORT           Page
                                             OF ACTION    3 of 3
                                                        TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                          33,958
ADY AGOSTO VELAZQUEZ                                                   Case No.   19-03753-ESL
                                                     Chapter 13        Attorney Name:    ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                      [X] Objection to Confirmation
                                                      [ ] Oral objection by creditor

ACP: 5

Household size: 2

Disp. Income under 1325(b)(2): -533.14



Trustee reviewed amended plan dated 8-3-2019. Debtor will further amend the plan as indicated below. Amended

Schedule I was reviewed; no further changes are requested in connection with said schedule.



Pending matters:



1. FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

a. provide income evidence of Church contribution disclosed in Schedule I.



b. since when debtor receive income from the Church? This income is not disclosed in SOFA line 4. Income will be

disclosed in SOFA. Debtor testified he has received the income since 2015, thus, SOFA needs to reflect the income

from 2017 until petition.



OTHER:



a. Provision in 3.6, 3.7 and 4.6 will be amended to reflect Reliable



NOTE: Trustee has reviewed stipulation filed at Docket 16 and has no opposition.

The following party(ies) object(s) confirmation:




         s/Miriam Salwen                                                                         Date:   08/07/2019

         Trustee/Presiding Officer                                                                             (Rev. 05/13)
